DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
airflow perpendicular to lower tier heat exchangers, air flow is not shown, claim 8;
airflow perpendicular to upper tier heat exchangers, air flow is not shown, claim 8;
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Pressurized sealed type reservoir tank, multiple instances, not defined by the specification or prior art referenced.
Parallel up down, multiple instances, details of orientation unclear.
Parallel left right, multiple instances, details of orientation unclear.
Upper tier, multiple instances, unclear what defines upper tier other than being above lower tier.
Lower tier, multiple instances, unclear what defines lower tier other than being below upper tier.
 “thus good cooling efficiency is secured and maintenance such as cleaning etc. is superior”, pg. 11 line 18-19, unclear in what way cooling efficiency is good and how cleaning is superior.
The specification contains multiple grammatical errors and is not limited to the bulleted instances.  Examiner suggests a careful review of the specification to clean up similar issues.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 8 line 13 recites the term "pressurized sealed type reservoir tank". The term "pressurized sealed type reservoir tank” is not defined by the claim, the specification does not provide a standard for ascertaining what tanks are considered within the parameters for a pressurized sealed type, and what tanks are considered outside of the parameters for a pressurized sealed type.  Since the metes and bounds cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation has been interpreted as “a sealed reservoir tank” with “type” removed.  Also, broadly speaking, as coolant experiences temperature changes, the pressure of any coolant tank would rise, resulting in a pressurized tank.
Claim 8 line 9 recites “the upper tier heat exchanger perpendicular to the cooling air flow”.  It is unclear how the heat exchanger is perpendicular to the air flow.  The air flow is not a single plane, and the metes and bounds of the air flow was not defined in the specification so it is unclear in what way the lower tier heat exchanger is perpendicular to the air flow.  The heat exchanger located in the upper tier could be considered parallel to the air flow.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.
Claim 8 line 10 recites “the lower tier heat exchanger perpendicular to the air flow”.  It is unclear how the heat exchanger is perpendicular to the air flow.  The air flow is not a single plane, and the metes and bounds of the air flow was not defined in the specification so it is unclear in what way the lower tier heat exchanger is perpendicular to the air flow.  The heat exchangers located in the lower tier could be considered parallel to the air flow.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.
Claim 8 line 12 recites “outside the cooling air flow”.  The metes and bounds of the cooling air flow was not defined in the specification, claims, or drawings.  Air flow travels in every direction that is unobstructed.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes the limitation will be interpreted as attached to the fan shroud.
Claim 2 recites the limitation wherein the lower tier heat exchangers are “non overlapping”.  It is unclear with respect to which plane the heat exchangers are non overlapping.  If one were to look top down, the lower tier heat exchangers would be overlapping.  Since the metes and bounds of this limitation cannot be ascertained, the claim is indefinite.
Claim 3 recites the limitation “wherein the lower tier heat exchanger include the radiator and an oil cooler”.  It is unclear if the lower tier exchanger comprises of a radiator and an oil cooler or if there is a lower tier heat exchanger in addition to a radiator and an oil cooler. For examination purposes the claim will be interpreted as “wherein the heat exchangers located in the lower tier are a radiator and an oiler cooler”.
Claim 5 recites the limitation “wherein the lower tier heat exchanger include the radiator and an oil cooler”.  It is unclear if the lower tier exchanger comprises of a radiator and an oil cooler or if there is a lower tier heat exchanger and additionally a radiator and an oil cooler. For examination purposes the claim will be interpreted as “wherein the heat exchangers located in the lower tier are a radiator and an oiler cooler”.
As per claim 2-10: 
(1) the claims recite the limitation “the upper tier heat exchanger”.  The structural elements of the cooling system of a construction equipment states “In a cooling system of construction equipment equipped with a plural number heat exchangers that comprise radiators”.  The limitation “the upper tier heat exchanger” implies a special type of heat exchanger, which is inaccurate.  Furthermore, “upper 
(2) the claims recite the limitation “the lower tier heat exchanger”.  The structural elements of the cooling system of a construction equipment states “in a cooling system of construction equipment equipped with a plural number of heat exchangers that compromise radiators”. The limitation “the lower tier heat exchanger” implies a special type of heat exchanger, which is inaccurate.  Furthermore “lower tier” is not defined in the claims or the specification.  For examination purposes, the limitation has been interpreted as “the heat exchanger located below the heat exchanger other than a radiator”.  
	All remaining claims are rejected as being dependent on indefinite claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Skeel et al. (US Patent No. 6129056), hereafter Skeel, in view of Zhao (CN 104879186), in further view of Fukami et al. (US Patent No. 4556171), hereafter Fukami, and in further view of Tahara (JP 2014114763).
Regarding claim 8, Skeel teaches a cooling system (Fig. 2) for construction equipment (Fig. 1, 10 work vehicle) equipped with a plurality of heat exchangers (Fig. 2, 46 air cooler, 50 fuel cooler, 40 radiator), the cooling system comprising:
Lower tier heat exchangers of the plurality of heat exchangers, wherein the lower tier heat exchangers include a radiator (Annotated Fig. 2, 40 radiator is located in the lower tier);

A cooling fan that supplies cooling air flow to the lower tier heat exchangers and the upper tier heat exchangers (Fig. 2, 52 fan, col 4 line 20-25, the fan draws ambient air through all of the coolers 40-50), wherein an upper tier horizontal width of the upper tier heat exchanger perpendicular to the cooling air flow is shorter than a lower tier horizontal width of the lower tier heat exchangers perpendicular to the cooling air flow (Annotated Fig. 2, the horizontal width of 46 air cooler is shorter than that of 50 fuel cooler and 40 radiator),
A pressurized sealed type reservoir tank connected in the construction equipment, disposed in the tank space (Annotated Fig. 2, 58 air deflection member is located in a tank space, col 3 line 63-65, “air deflection member also serves as a fluid reservoir configured to hold a fluid”) and does not extend above the upper tier heat exchanger (Annotated Fig. 2, 58 air deflection member does not extend above 46 air cooler).

    PNG
    media_image1.png
    454
    585
    media_image1.png
    Greyscale

Skeel, Annotated Figure 2

However, Zhao teaches a tank space (Annotated Fig. 2, tank space) defined above the lower tier heat exchangers (Annotated Fig. 2, 101 water cooling body located in the lower tier), laterally to the upper tier heat exchanger (Annotated Fig. 2, 305 outlet pipe is part of 302 gas cooling enclosure and the two parts make up a heat exchanger located in the upper tier, Annotated Fig. 1 shows tank space positioned laterally from 305); wherein the pressurized sealed type reservoir tank is disposed in the tank space (Annotated Fig. 1, 401 rectangular tank is situated in the tank space) and does not extend above the upper tier heat exchanger (Fig. 1, 401 rectangular tank does not extend above 305 outlet pipe which is part of 302 gas cooling enclosure).

    PNG
    media_image2.png
    690
    494
    media_image2.png
    Greyscale

Zhao Annotated Figure 2

    PNG
    media_image3.png
    635
    551
    media_image3.png
    Greyscale

Zhao Annotated Figure 1
Therefore, it would have been obvious to one of ordinary skill, before the time the invention was filed, to modify Skeel’s cooling system to define a tank space above the lower tier heat exchangers, laterally to the upper tier heat exchangers, and wherein the tank disposed in the tank space does not extend above the upper tier, as taught by Zhao, in order to prevent bubbles from entering the radiator, and so the water tank does not cause containment issues due to its size while also not interfering with the heat exchanger located in the upper tier.
Skeel as modified above, fails to specifically teach the pressurized sealed type reservoir tank is connected in parallel with the radiator in a cooling water system between an engine and a water pump.
However, Fukami et al. teaches a pressurized sealed type reservoir tank (Fig. 6, 8 heat accumulating water tank) connected in parallel with the radiator in a cooling water circulation system (Annotated Fig. 6, radiator, col 11 line 66-68, “thus the heat accumulating water tank and the radiator are connected in parallel”) between an engine and a water pump (Annotated Fig. 6, 8 heat accumulating water tank and radiator are connected between the connection of 1 engine and 4 water pump).  

    PNG
    media_image4.png
    440
    430
    media_image4.png
    Greyscale

Fukami, Annotated Figure 62
Therefore it would have been obvious to one of ordinary skill, before the time the invention was filed, to modify Skeel’s cooling system to have the radiator connected in parallel with the pressurized sealed type reservoir tank in between the engine and water pump in view of Fukami,  so that when cooling water temperature is high the cooling water can be circulated to the radiator but when the cooling water is low the cooling water, the cooling water from the pressurized sealed type reservoir tank can be used to cool the engine in an efficient manner without low temperature cooling water having to go through the radiator.
Skeel as modified above, fails to specifically teach wherein a tank space is defined outside the cooling air flow from the cooling fan.
However, Tahara teaches wherein a tank space (Fig. 5, 13 reserve tank chamber) is defined above the lower tier outside the cooling airflow from the cooling fan (Fig. 4, 13 is located outside of the outer edge of the shroud 11).

    PNG
    media_image5.png
    390
    325
    media_image5.png
    Greyscale

Tahara Annotated Figure 5
Therefore, in view of Tahara’s teaching, it would have been obvious to one of ordinary skill in the art, before the time the invention was filed, to modify the placement of the tank space to be attached to the fan shroud, in order to keep the pressurized sealed type reservoir tank away from the heat exchangers, reducing the thermal effects of the heat generated by the heat exchangers on the pressurized sealed type reservoir tank, and to prevent the pressurized sealed type reservoir tank from blocking the cooling air flow.
	Regarding claim 3, Skeel as modified above, teaches the cooling system for construction equipment of claim 8, Skeel further teaches wherein the lower tier heat exchangers include the radiator and an oil cooler (Annotated Fig. 2, 50 fuel cooler, 40 radiator, are located in the lower tier), and the upper tier heat exchanger is an intercooler (Skeel Annotated Fig. 2, 46 air cooler is located in the upper tier, an intercooler is a mechanical device used to cool a gas after compression, col 1 line 16-18, an air cooler is for cooling intake that has been compressed by a turbocharger)
Regarding claim 4, Skeel as modified above, teaches the cooling system for construction equipment of claim 8, Skeel further teaches wherein a frame member (Skeel Figure 2, 26 cooling system frame, col 3 lines 19-40) within which the upper tier heat exchanger and lower tier heat exchangers are mounted (Skeel Annotated Fig. 2, 50 fuel cooler, 40 radiator, 46 air cooler is mounted on the frame), wherein the cooling fan is connected to the frame member (Skeel col 3 line 48-54), and a fan shroud mounted on the frame member and surrounding the cooling fan (Skeel col 3 line 55), wherein the tank space is defined at an upper side corner of the frame member (Tahara Fig. 5, 13 reserve tank chamber 13 is located in the upper side corner of the frame) and fan shroud by a stepped concave part (Tahara Fig. 5, 13 reserve tank chamber is stepped and concave, 11 fan shroud) that is above the lower tier heat exchangers and adjacent the upper tier heat exchanger (Tahara Annotated Fig. 5, 13 reserve tank chamber is located in the upper tier above the lower tier, which would place it adjacent to the upper tier heat exchanger, adjacent is defined by Merriam-Webster as close or near).	
Regarding claim 9, Skeel as modified above, teaches the cooling system for construction equipment of claim 8, Skeel further teaches wherein the lower tier heat exchangers include the radiator and oil cooler(Annotated Fig. 2 of Skeel above, 50 fuel cooler, 40 radiator, are located in the lower tier), and wherein the lower tier heat exchangers are arranged with the oil cooler above the radiator (Annotated Fig. 2 of Skeel above, 50 fuel cooler is located above 40 radiator) and non overlapping with respect to the flow of the cooling air (Annotated Fig. 2 of Skeel above, 50 fuel cooler and 40 radiator do not overlap, thus do not overlap with respect to the flow of cooling air).
Regarding claim 7, Skeel as modified above, teaches the cooling system for construction equipment of claim 9, Skeel further teaches comprising; a frame member within which the upper tier heat exchanger and lower tier heat exchangers are mounted (Skeel Annotated Fig. 2, 50 fuel cooler and 40 radiator are mounted to 32 left sidewall, 46 air cooler is coupled to top 36), wherein the cooling fan is 
Regarding claim 2, Skeel as modified above, teaches the cooling system for construction equipment of claim 8, Skeel further teaches wherein the lower tier heat exchangers are arranged side-by-side with respect to the flow of the cooling air (Skeel Annotated Fig. 2, 52 fan, 50 fuel cooler, 40 radiator, col 4 line 20-25, the fan draws ambient air through all of the coolers 40-50, thus they are arranged with respect to the flow of cooling air, side-by-side is defined as “close together”, “next to each other” by dictionary.com. 50 fuel cooler and 40 radiator are close together)
Regarding claim 5, Skeel as modified above, teaches the cooling system for construction equipment of claim 2, Skeel further teaches wherein the lower tier heat exchangers include the radiator and an oil cooler (Skeel Annotated Fig. 2, 50 fuel cooler and 40 radiator are located in the lower tier) and the upper tier heat exchanger is an inter-cooler (Skeel Annotated Fig. 2, 46 air cooler is located in the upper tier).
	Regarding claim 6, Skeel as modified above, teaches the cooling system for construction equipment of claim 2, Skeel further teaches comprising; a frame member within which the upper tier heat exchanger and lower tier heat exchangers are mounted (Skeel Annotated Fig. 2, 50 fuel cooler and 40 radiator are mounted to 32 left sidewall, 46 air cooler is coupled to top 36), wherein the cooling fan is connected to the frame member (Skeel Fig. 2, col 2 line  25-26, 52 Fan is coupled to the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Skeel et al. (US Patent No. 6129056), hereafter Skeel, in view of Zhao (CN 104879186), in further view of Fukami et al. (US Patent No. 4556171), hereafter Fukami, in further view of Tahara (JP 2014114763) and in further view Smith (US Patent No. 5680833).
Regarding claim 10, Skeel as previously modified teaches the limitations of claim 8, Skeel further teaches the cooling system of claim 8 wherein the pressurized sealed type reservoir tank. 
Skeel as previously modified does not teach wherein the pressurized sealed type reservoir tank comprises having a water pouring mouth; a tank cap coupled to the reservoir tank to block the water pouring mouth, wherein the tank cap releases air from the reservoir tank to a drain path when pressure inside the reservoir tank exceeds a pre-set upper limit pressure.
However Smith teaches, a reservoir tank (Fig. 1, 10 multi-part bottle) having a water pouring mouth (Fig. 5, 50 neck, an opening in a tank would be capable of pouring water); a tank cap to block the water pouring mouth (Smith Annotated Fig. 5, 72 conventional pressure cap seals the 50 neck), wherein the tank cap releases air from the reservoir tank (col 4 lines 4-34) to a drain path when pressure inside the reservoir tank exceeds a pre-set upper limit pressure (Fig. 1, col 4 lines 21-26, 60 over flow tube).
.
Response to Arguments
10.	Applicant’s arguments, see page 16 line 19, filed 01/04/2022, with respect to the specification have been fully considered and are persuasive.  The objection of the specification with regards to the parallel connection of the radiator and the pressurized sealed type reservoir tank has been withdrawn. 
Applicant's remaining arguments filed 01/04/2022 have been fully considered but they are not persuasive. 	
Applicant argues on page 16 line 7 that instances of “pressurized sealed type reservoir tank” is sufficiently described in the specification for the person skilled in the art to understand the meaning of the term. This is not found persuasive.  While some details of the pressurized sealed type reservoir tank are disclosed, such as the tank cap, and a water pouring mouth, details regarding how the tank is pressurized, to what degree the tank is pressurized, to what degree is the tank sealed, are not provided.  Therefore, the specification objection is maintained and the applicant’s arguments found unpersuasive.
Applicant argues on page 17 line 1 that instances of “parallel up and down” and “right and left in parallel” would be understood by a person skilled in the art.  This is not found persuasive.  Does “parallel up and down” mean two objects placed above and below each other are parallel or that two objects are parallel vertically with regards to the y-axis? Does “right and left in parallel” mean two objects are parallel with regards to the y-axis? The specification also states that it is parallel with respect 
Applicant argues on page 17 line 12 the meanings of “upper tier” and “lower tier” as used in the application accurately describe the meanings of the terms.  The argument is not found persuasive. The terms upper tier/lower tier are often used as a stand in for a type of heat exchanger i.e. radiator, intercooler, oil cooler but an “upper tier heat exchanger” is not a type of heat exchanger, nor is a “lower type of heat exchanger(s)”.  There also is no description in regards to what constitutes as “upper tier” or “lower tier”.  Are all components located above the radiator and oil cooler considered upper tier?  If spatial orientation is the only criteria between “upper tier heat exchanger” and “lower tier heat exchanger”, the bounds of upper tier and lower tier should be defined, and the heat exchangers referred to a “heat exchangers located in the lower tier” or “heat exchangers located in the upper tier”.   Therefore, the specification objection is maintained and the applicant’s arguments found unpersuasive.
Applicant argues on page 17 line 19 that “good cooling efficiency” is accurately described by the preceding statement of “heat exchangers that include radiators result in being positioned such that they don’t mutually overlap with respect to cooling air flow” and that with greater surface contact, heat transfer has better efficiency.   The argument is not found persuasive.  What is considered “good” is not defined.  Better cooling efficiency does not equal “good” cooling efficiency, and since the bounds of what is considered “good” is defined, it is impossible to ascertain what is acceptable as “good cooling efficiency”.  Therefore the specification objection is maintained and the applicant’s arguments found unpersuasive. 

Applicant argues on page 21 line 6 that “pressurized sealed type reservoir tank” is sufficiently described in the specification for the person skilled in the art to understand the meaning of the term. 
Applicant’s arguments with respect to 103 rejections of claim(s) 1, and 3-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763    

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763